Appeal from a final order confirming the report of an official referee, reversing the determination of the board of appeals of the town of Islip, Suffolk county, and declaring the property involved had not been used for business or non-confirming purposes at the time of the enactment of a Zoning Ordinance of the town of Islip, Suffolk county, and from *826an order striking Out separate defenses. Order reversed on the law and the facts, with twenty dollars costs and disbursements, motion to confirm report of official referee denied and proceeding dismissed, and the determination of the board of appeals of the town of Islip, Suffolk county, reinstated and confirmed. Order striking out the separate defenses set forth in the answers of the board of appeals and of the intervenor, in so far as appealed from, affirmed, without costs. The evidence before the board of appeals and the official referee establishes overwhelmingly that the intervenor’s property was used for business purposes at the time of the passage and within the meaning of the Zoning Ordinance. Hagarty, Carswell, Adel, Taylor and Close, JJ., concur.